This opinion is subject to revision before
                      publication in the Pacific Reporter

                                   2016 UT 33

                                    IN THE
        SUPREME COURT OF THE STATE OF UTAH

                       GLENN HOWARD GRIFFIN,
                             Appellant,
                                       v.
                              STATE OF UTAH,
                                 Appellee.

                               No. 20090520
                            Filed July 27, 2016

                            On Direct Appeal

                      First District, Brigham City
                    The Honorable Ben H. Hadfield
                             No. 051100219

                                 Attorneys:
        Jennifer Gowans Vandenberg, Park City, for appellant
      Sean D. Reyes, Att’y Gen., John J. Nielsen, Asst. Att’y Gen.,
                     Salt Lake City, for appellee

     JUSTICE HIMONAS authored the opinion of the Court, in which
         CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
             JUSTICE DURHAM, and JUSTICE PEARCE joined.


   JUSTICE HIMONAS, opinion of the Court:

                           INTRODUCTION
    ¶ 1 This thirty-two-year-old murder case is back before us on
appeal for the second time. In 2005, Glenn Howard Griffin was charged
with the 1984 murder of Bradley Perry, who was working at a Texaco
gas station in Perry, Utah. The State sought the death penalty. The jury
convicted Mr. Griffin of murder but imposed a sentence of life without
parole instead of death. When the case was first before us on appeal, we
remanded it to the trial court for a rule 23B hearing addressing three
issues regarding Mr. Griffin’s claims of ineffective assistance of
                            GRIFFIN v. STATE
                         Opinion of the Court

counsel.1 We stayed the rest of Mr. Griffin’s appeal pending the
outcome of those proceedings. We now address the trial court’s
findings from the rule 23B hearing and several of Mr. Griffin’s original
claims, based on which Mr. Griffin seeks to set aside his conviction. We
affirm Mr. Griffin’s conviction.

                           BACKGROUND

    ¶ 2 Early in the morning of May 26, 1984, Utah State University
students Ali Sabbah and Bassem Barish stopped at a Texaco gas station
in Perry, Utah, having left Logan around midnight to drive to Ogden.2
They were about to put gas in their car when a man came out of the gas
station and offered to help them pump the gas, even though the pump
was a self-service gas pump. The man was around six feet tall and lean
with black eyes and dark hair, as well as a black or dark beard, and was
wearing sneakers. As the man was pumping their gas, Mr. Sabbah saw
cuts and bruises on the man’s hand, and both students noticed that his
arms were covered with scratches. Mr. Sabbah also noticed what
appeared to be “kind of dried up blood” smeared on the man’s shirt or
jeans and shiny, fresh blood on the man’s sneakers. After the man
finished pumping the gas, Mr. Sabbah paid him for the gas with five
one-dollar bills.

    ¶ 3 Mr. Barish then decided that he wanted to buy cigarettes and
started to make his way toward the building. The man intercepted him
and asked what Mr. Barish was doing. When Mr. Barish answered that
he was going to get cigarettes, the man offered to retrieve them from
the gas station for him. Mr. Barish asked how much the cigarettes cost,
and the man responded that they cost one dollar. The man retrieved the

   1   The three issues remanded for the rule 23B hearing were
Mr. Griffin’s “claims of counsel’s conflict of interest, the failure to
investigate statements by [Steven] Wells, and the failure to introduce
evidence of [Craig] Martinez’s burglary of the victim’s home.” State v.
Griffin, 2015 UT 18, ¶ 57, ___ P.3d ____.
   2
    “When reviewing a jury verdict, we examine the evidence and all
reasonable inferences in a light most favorable to the verdict, reciting
the facts accordingly. We present conflicting evidence only when
necessary to understand issues raised on appeal.” State v. Heaps, 2000
UT 5, ¶ 2, 999 P.2d 565 (citation omitted).


                                   2
                           Cite as: 2016 UT 33
                          Opinion of the Court

cigarettes and gave them to Mr. Barish, who gave the man a five-dollar
bill. The man gave him four one-dollar bills as change, which
Mr. Sabbah believed were from the five dollars that he had given the
man for the gas. When the man handed Mr. Barish the cigarettes and
his change, Mr. Barish noticed that there appeared to be fresh blood on
one of the dollar bills. After this exchange, the students got back in their
car and drove away.

    ¶ 4 This encounter raised the suspicions of both Mr. Sabbah and
Mr. Barish. Mr. Barish showed the dollar bill with blood on it to
Mr. Sabbah, who also thought it looked like fresh blood. He then placed
the bloody dollar bill on the dashboard of the car. The students
subsequently sped down the road in an attempt to get pulled over and
make contact with the police. After their attempt to get pulled over
failed, the students stopped at a pay phone, and Mr. Sabbah called 911.
The 911 operator told the students not to leave their location and to
wait for an officer to arrive. Approximately ten to thirty minutes later,
an officer, who Mr. Sabbah recalled identified himself as Alan, arrived
at the students’ location. Either Alan or another officer took the four
one-dollar bills, including the one with blood on it, from the students
and placed them in plastic bags. The students followed the officers to
the police station, where the officers took their statements. The students
were also interviewed at the police station. During the interview,
Mr. Sabbah drew two sketches of the man who pumped the gas, one
depicting the man’s profile and the other his face.

    ¶ 5 Police officers arrived at the gas station around 4:30 a.m.
When the responding officers entered the building, they saw a blood
trail on the floor leading to a storage room. The storage room door was
locked, so one of the officers, Officer Joseph Lynn Yeates, climbed up
on a structure outside the building to peer into the storage room
through a window. Through the window, Officer Yeates saw a man
lying on the ground with multiple injuries. After calling for an
ambulance, Officer Yeates reentered the store and together with
another officer kicked in the storage room door. He then checked the
victim’s body and determined that the victim was dead. At that point,
Officer Yeates canceled the ambulance and called for detectives to
respond to the scene. The police vacuumed the “fight area of the crime
scene” to collect evidence. During the investigation at the gas station,
Officer Dennis Able also recorded and narrated a video of the crime
scene.



                                     3
                             GRIFFIN v. STATE
                          Opinion of the Court

    ¶ 6 The victim was identified as Bradley Perry, who worked as a
clerk at the gas station. The condition of his body testified to the violent
nature of the crime. His hands were tied behind his back with an
electrical cord, and he was covered with injuries, including bruises on
his shoulders, torso, head, and face. Mr. Perry had what police believed
to be a defensive wound on his hand from warding off an attack with a
knife, as well as stab wounds on the front of his torso and on his back.
Police believed that some of the wounds on Mr. Perry’s chest and back
were caused by a screwdriver. Mr. Perry also had a head wound that
police believed had been inflicted by striking him in the head with a
sixty-pound Dr. Pepper syrup container found near his body. Mr. Perry
had a fractured jaw and skull. The medical examiner also found injuries
consistent with strangulation. Ultimately, the medical examiner
determined that Mr. Perry’s death was caused by the combination of
blunt force injuries to the head and neck and multiple stab wounds.

    ¶ 7 The state of the storage room and other areas of the gas station
showed that there had been a violent struggle. In the arcade area, there
were scuff marks on the floor, a large potted plant that had been moved
and broken, and there was a smear of blood in the middle of the floor.
And in the storage room, there were “spatters and splashes and
transfers of blood,” “items that had been stepped on and wadded up,”
and a dental bridge or partial dental bridge that was lying “some
distance from the body.” Police also found bloody shoeprints from two
different kinds of shoes, neither of which matched Mr. Perry’s shoes, all
around the body and throughout the gas station. About one hundred
dollars were missing from the cash register.

    ¶ 8 Over the years following Mr. Perry’s murder, the police had
approximately two hundred suspects. State v. Griffin, 2015 UT 18, ¶ 8,
___ P.3d ___. The suspects included Thomas Nager, who was an
employee at the gas station, and his friend Craig Martinez. One of the
students, Mr. Sabbah, identified a picture of Mr. Nager as “consistent”
with the man who pumped gas for him and Mr. Barish on the night of
the murder. Mr. Nager testified at Mr. Griffin’s trial, admitting to
selling drugs out of the gas station and stealing money from the gas
station. The manager of the gas station also testified that Mr. Nager was
late for work on the day of the murder and that he was fired after
discovery of the theft. Mr. Nager also testified that he was told by
others that Mr. Martinez had “bragged” about committing the murder.




                                     4
                          Cite as: 2016 UT 33
                         Opinion of the Court

   ¶ 9 Another suspect who the police investigated was Michael
Caldwell, who was recorded claiming that he drove Mr. Martinez and
another man to the gas station, where they murdered Mr. Perry.
Mr. Caldwell also asserted that he drove the two men to a river where
they placed the murder weapon, a knife, “in a plastic bag with some
rocks and threw the bag in the river.” But upon questioning by the
police, Mr. Caldwell’s story became inconsistent, and Mr. Caldwell
denied having driven Mr. Martinez to the gas station and claimed that
he was not serious about the recorded comments. Mr. Nager’s,
Mr. Martinez’s, and Mr. Caldwell’s DNA did not match the nuclear
DNA blood evidence or the mitochondrial DNA (mtDNA) hair
evidence collected from the crime scene. The case went cold.

    ¶ 10 In June 2005, Mr. Griffin was implicated in the murder when
the Utah State Crime Lab checked the nuclear DNA from the blood on
the dollar bill against the Utah Combined DNA Index System and
discovered that it matched Mr. Griffin’s DNA. Id. ¶ 9. The match was
one in 1.7 trillion. Investigators then tested Mr. Griffin’s mtDNA and
found that Mr. Griffin could not be excluded as a source of the mtDNA
from hairs found in the vacuumings from the crime scene back in 1984.
Id. According to expert testimony, 99.94 percent of the population could
be excluded as donors of the mtDNA, but Mr. Griffin could not be
excluded. Additionally, photos showing Mr. Griffin with long hair and
a beard bore a “striking similarit[y]” to the sketches Mr. Sabbah drew
of the man on the night of the murder. Based on this evidence, the State
charged Mr. Griffin with first-degree murder as a capital offense. Id.
¶ 10.

    ¶ 11 At Mr. Griffin’s trial, one of the witnesses called by the State
was Benjamin Britt, who had previously been incarcerated with
Mr. Griffin. Mr. Britt testified that he had overheard several
conversations between his cellmate and Mr. Griffin. Mr. Britt
specifically testified that he overheard his cellmate and Mr. Griffin
discussing “how the blood got onto the dollar bill that was given to a
customer” and that Mr. Griffin said “that he couldn’t have gotten blood
on the dollar bill through an old dried up scratch” and “that he’d been
bitten.” During Mr. Britt’s testimony, Mr. Griffin was represented by
Shannon Demler because Mr. Griffin’s two attorneys had conflicts of
interest with Mr. Britt. Mr. Demler’s representation of Mr. Griffin was
limited to the cross-examination of Mr. Britt. Mr. Demler had
previously represented Frank Archuletta, who had attempted, but
failed, to get a deal from the State based on information he allegedly


                                   5
                             GRIFFIN v. STATE
                          Opinion of the Court

possessed about Mr. Perry’s murder, including the identity of a third
perpetrator.3

    ¶ 12 After the trial proceedings concluded, a jury convicted
Mr. Griffin for the murder of Mr. Perry. The State sought the death
penalty, but the jury chose instead to impose a sentence of life without
parole. Mr. Griffin appealed his conviction to the Utah Supreme Court,
and we stayed his direct appeal and remanded three issues to the trial
court for a rule 23B hearing. Id. ¶ 57. The trial court held the rule 23B
hearing and issued a final order ruling against Mr. Griffin on all the
issues. After that order was issued, the parties filed supplemental
briefing on the issues from the rule 23B hearing. We now proceed to
address Mr. Griffin’s original claims as well as the claims relating to the
rule 23B hearing and final order. Because Mr. Griffin’s appeal involves
a charge of a capital felony, we have jurisdiction under section 78A-3-
102(3)(i) of the Utah Code.

                      STANDARDS OF REVIEW

   ¶ 13 Mr. Griffin’s original claims center on the admissibility of
nuclear DNA blood evidence and mtDNA hair evidence, the denial of
his motions to dismiss, ineffective assistance of counsel, and
prosecutorial misconduct. And the claims we remanded for a rule 23B
hearing involve allegations of ineffective assistance of counsel.

    ¶ 14 Two different standards of review apply to Mr. Griffin’s
claims regarding the admissibility of evidence. The first standard of
review, correctness, applies to “the legal questions underlying the
admissibility of evidence.” State v. McClellan, 2009 UT 50, ¶ 17, 216 P.3d
956. The second standard of review, abuse of discretion, applies to the
trial court’s decision to admit or exclude evidence, Gorostieta v.
Parkinson, 2000 UT 99, ¶ 14, 17 P.3d 1110; to the “trial court’s
determination that there was a proper foundation for the admission of
evidence,” State v. Torres, 2003 UT App 114, ¶ 7, 69 P.3d 314; and to the
trial court’s determination regarding the admissibility of expert
testimony, State v. Larsen, 865 P.2d 1355, 1361 (Utah 1993). “Under [the

   3  Wade Maughan, Mr. Griffin’s codefendant, was also implicated in
the murder of Mr. Perry. State v. Maughan, 2012 UT App 121, ¶ 2, 276
P.3d 1258, rev’d, 2013 UT 37, 305 P.3d 1058. The State tried Mr. Griffin
first; Mr. Maughan was tried and acquitted in June 2010. Id. ¶¶ 3, 5.


                                    6
                           Cite as: 2016 UT 33
                          Opinion of the Court

abuse of discretion] standard, we will not reverse unless the decision
exceeds the limits of reasonability.” Id.

   ¶ 15 The standard of review for the trial court’s denial of
Mr. Griffin’s motions to dismiss is correctness. “A trial court’s grant or
denial of a motion to dismiss is a question of law.” State v. Arave, 2011
UT 84, ¶ 25, 268 P.3d 163 (internal quotation marks omitted).

        If . . . upon reviewing the evidence and all inferences
        that can be reasonably drawn from it, the court
        concludes that some evidence exists from which a
        reasonable jury could find that the elements of the
        crime had been proven beyond a reasonable doubt, [the
        appellate court] will uphold the denial of a motion to
        dismiss.
Id. ¶ 24 (second alteration in original) (internal quotation marks
omitted).

    ¶ 16 The standard of review for Mr. Griffin’s ineffective assistance
of counsel claims raised for the first time on appeal is correctness. State
v. Ott, 2010 UT 1, ¶ 16, 247 P.3d 344 (“An ineffective assistance of
counsel claim raised for the first time on appeal presents a question of
law.” (citation omitted)). For the ineffective assistance of counsel claims
that we previously remanded for a rule 23B hearing, “[w]e defer to
[the] trial court’s findings of fact.” State v. Taylor, 947 P.2d 681, 685
(Utah 1997).

   ¶ 17 Finally, the standard of review for Mr. Griffin’s unpreserved
arguments about prosecutorial misconduct is plain error. State v. Ross,
2007 UT 89, ¶ 53, 174 P.3d 628, abrogated by State v. Bond, 2015 UT 88,
¶ 44, 361 P.3d 104 (Holding that, contrary to Ross, “unpreserved federal
constitutional claims are not subject to a heightened review standard
but are to be reviewed under our plain error doctrine.”).4 To establish


   4
     As this is a capital case, Mr. Griffin urges us to exercise our “sua
sponte prerogative . . . to notice, consider, and correct manifest and
prejudicial error which is not objected to at trial or assigned on appeal,
but is palpably apparent on the face of the record.” State v. Tillman, 750
P.2d 546, 552–53 (Utah 1987). However, this prerogative is limited to
capital cases where the death penalty was imposed. The concerns we
have in cases where the death penalty was imposed are more serious
                                                                    (cont.)

                                    7
                             GRIFFIN v. STATE
                          Opinion of the Court

plain error, Mr. Griffin must show that “(i) an error exists; (ii) the error
should have been obvious to the trial court; and (iii) the error is
harmful, i.e., absent the error, there is a reasonable likelihood of a more
favorable outcome.” Id. ¶ 17 (citation omitted).

                               ANALYSIS

    ¶ 18 We analyze three claims dealing with the nuclear DNA blood
evidence, several claims dealing with the mtDNA hair evidence, and
the claim that Mr. Demler had an actual conflict of interest with
Mr. Griffin. We hold that admitting the nuclear DNA blood evidence
was not an abuse of discretion and that the foundational evidence for it
violated neither the rules of evidence nor Mr. Griffin’s constitutional
rights. The admission of the mtDNA hair evidence was likewise not an
abuse of discretion. Furthermore, expert testimony about the mtDNA
hair evidence did not violate the rules of evidence, the mtDNA hair
evidence was not unfairly prejudicial, the trial court did not err when it
denied Mr. Griffin’s motions to dismiss, and the ineffective assistance
of counsel claims do not satisfy the Strickland test. Finally, we hold that
Mr. Griffin did not establish that Mr. Demler had an actual conflict of
interest.

   ¶ 19 Because we hold that the trial court did not abuse its
discretion in admitting the nuclear DNA blood evidence and mtDNA
hair evidence, it is unnecessary for us to evaluate the rest of

than in cases such as the one before us, where the death penalty was an
option but ultimately was not imposed. See id.; see also Woodson v. North
Carolina, 428 U.S. 280, 305 (1976) (“Death, in its finality, differs more
from life imprisonment than a 100-year prison term differs from one of
only a year or two. Because of that qualitative difference, there is a
corresponding difference in the need for reliability in the determination
that death is the appropriate punishment in a specific case.”). Once the
jury decides not to impose the death penalty, the case here, the
defendant never again faces the possibility of imposition of that
“serious and permanent” penalty in that case. Tillman, 750 P.2d at 552.
As a result, defendants in such cases must show that the issue was
properly preserved below or plead an exception to the preservation
rules under plain error, ineffective assistance of counsel, or exceptional
circumstances if they want us to consider the issue for the first time on
appeal. See State v. Low, 2008 UT 58, ¶ 19, 192 P.3d 867.


                                     8
                           Cite as: 2016 UT 33
                          Opinion of the Court

Mr. Griffin’s claims.5 Even if we assume that the rest of the claims
establish error, such errors would be harmless because there would not
be a reasonable likelihood of a different outcome. See State v. Collins,
2014 UT 61, ¶ 44, 342 P.3d 789 (“A harmless error is one ‘that is
sufficiently inconsequential that there is no reasonable likelihood that it
affected the outcome of the proceedings.’” (citation omitted)). The
presence of Mr. Griffin’s nuclear DNA in the blood on the dollar bill
and the fact that Mr. Griffin could not be excluded as a donor of the
mtDNA from the hairs constitute overwhelming evidence implicating
Mr. Griffin in the murder of Mr. Perry. Since that evidence was
properly admitted, there was ample evidence for the jury to convict
Mr. Griffin, finding him guilty beyond a reasonable doubt. Therefore,
any errors that might be established by the remaining claims would not
have overcome the DNA evidence against Mr. Griffin and thus would
not have made any difference in the ultimate verdict reached by the
jury.

    ¶ 20 Mr. Griffin also claims that inadequate compensation for his
counsel “was a total denial of [his] state rights to counsel and due
process” and “a total denial of [his] Sixth Amendment right to counsel
and his Fifth Amendment right to due process.” Mr. Griffin
acknowledges that these claims were unpreserved below but argues
that he may raise them for the first time on appeal. We disagree. To
raise a claim for the first time on appeal, a party must demonstrate that
one of the exceptions to our preservation rules apply. See State v.
Houston, 2015 UT 40, ¶ 13, 353 P.3d 55 (“‘As a general rule, claims not
raised before the trial court may not be raised on appeal’ unless a plain
error occurred, exceptional circumstances warrant our review, or the
defendant’s attorney rendered ineffective assistance of counsel.”
(footnotes omitted)). Indeed, at least one other jurisdiction has
specifically recognized the need to preserve a claim that inadequate

   5  Mr. Griffin alleges that Mr. Demler had an actual conflict of
interest, which violated Mr. Griffin’s rights under the Sixth
Amendment. We cannot say that such an error would have been
harmless, because “[o]nce a defendant demonstrates an actual conflict,
there is no need to show prejudice.” State v. Taylor, 947 P.2d 681, 686
(Utah 1997) (citing Cuyler v. Sullivan, 446 U.S. 335 (1980)). Therefore, we
must examine whether Mr. Demler had an actual conflict of interest
with Mr. Griffin in order to determine whether the trial court made an
error which resulted in a presumption of prejudice to Mr. Griffin.



                                    9
                             GRIFFIN v. STATE
                          Opinion of the Court

compensation resulted in a constructive denial of counsel. In re
Guardianship of Joei R., 756 N.Y.S.2d 516, 518 (N.Y. App. Div. 2003)
(“Respondent mother’s appellate claim that she was constructively
denied effective assistance of counsel by reason of the allegedly
constitutionally inadequate compensation available to her assigned
counsel, is unpreserved for our review . . . .”).

    ¶ 21 Mr. Griffin does not argue that these claims fall under one of
the three recognized exceptions to our preservation rule but instead
cites Taylor v. State, 2007 UT 12, ¶ 122, 156 P.3d 739, for his proposition
that “[a] claim that counsel was denied at a critical stage may be raised
first on appeal.” However, Taylor is an “unusual circumstances” case
that deals with a “common law exception that may . . . lift the
procedural bar to post-conviction relief.” Peterson v. Kennard, 2008 UT
90, ¶ 18, 201 P.3d 956. Traditionally, the unusual circumstances
exception applies only “when the petitioner has not first sought relief
by direct appeal” and is available only in postconviction relief cases.
Lucero v. Kennard, 2004 UT App 94, ¶ 13, 89 P.3d 175; see Taylor, 2007 UT
12, ¶ 1. Mr. Griffin’s case, however, is a direct appeal and is not a
postconviction relief case. Regardless, it is unclear whether the common
law unusual circumstances exception still exists after the 2008
amendments to the Post-Conviction Remedies Act (PCRA). See
Winward v. State, 2012 UT 85, ¶¶ 14, 19, 293 P.3d 259 (declining to
address whether the court’s “constitutional authority to recognize”
“common law exceptions to the PCRA’s procedural bars” still exists
after the 2008 PCRA amendments); Carter v. State, 2012 UT 69, ¶ 31, 289
P.3d 542 (“Finally, we reiterate that the 2008 PCRA amendments
eliminated the Hurst common law exceptions . . . .”); State v. Taufui,
2015 UT App 118, ¶ 14, 350 P.3d 631 (“Reliance on the ‘unusual
circumstances’ . . . exception[] is also premature because [this]
remed[y], if [it] survived the 2008 amendments to the Post-Conviction
Remedies Act, [is] only available to a defendant when he or
she is ‘otherwise ineligible to receive postconviction relief.’” (citation
omitted)); State v. Mardoniz-Rosado, 2014 UT App 128, ¶ 14 n.8, 328 P.3d
864 (“Because [the defendant] has raised his common law arguments
prematurely, we need not address whether the 2008 amendments to the
PCRA . . . have subsumed the powers [of the court to apply the unusual
circumstances exception to the procedural bar rules] . . . .”). Thus, the
unusual circumstances exception in Taylor does not apply to
Mr. Griffin, and even if it did, it is unclear whether that exception still
exists.


                                    10
                           Cite as: 2016 UT 33
                          Opinion of the Court

    ¶ 22 Therefore, Mr. Griffin must demonstrate plain error or
exceptional circumstances, or that his counsel was ineffective, in order
to raise his claims for the first time on appeal. Mr. Griffin does not
argue in his briefing that plain error or exceptional circumstances
apply. He does cite Parsons v. Barnes, 871 P.2d 516, 523 (Utah 1994), and
State v. Templin, 805 P.2d 182, 186 n.20 (Utah 1990), as support for his
assertion that “[a] claim that counsel was denied at a critical stage may
be raised first on appeal.” Both cases deal with ineffective assistance of
counsel claims—a recognized exception to our preservation
requirements. But Mr. Griffin openly rejects the characterization of his
“Sixth Amendment claim[] of structural error and constructive denial”
as an ineffective assistance of counsel claim. We will not characterize
Mr. Griffin’s Sixth Amendment claim as an ineffective assistance of
counsel claim in order to allow us to address it, especially when he
specifically argues against such a characterization. Even if we were to
analyze the rest of Mr. Griffin’s claims as ineffective assistance of
counsel claims, Mr. Griffin would still need to meet the first prong of
the Strickland test by showing “that his counsel rendered a deficient
performance in some demonstrable manner, which performance fell
below an objective standard of reasonable professional judgment.” State
v. Griffin, 2015 UT 18, ¶ 15, ___ P.3d ___ (internal quotation marks
omitted). Mr. Griffin does not even attempt to meet the Strickland test
for these claims in his brief, and he wholly fails to address these claims
in the Strickland context at all. As a result, we determine that these
claims are inadequately briefed, and we decline to address them.

                I. NUCLEAR DNA BLOOD EVIDENCE

    ¶ 23 We first analyze Mr. Griffin’s claims dealing with the use of
the nuclear DNA blood evidence. We hold that Mr. Griffin’s challenges
to the chain of custody fail and that the admission of the nuclear DNA
blood evidence was therefore not an abuse of discretion. We also
conclude that the foundational evidence for the nuclear DNA blood
evidence violated neither the rules of evidence nor Mr. Griffin’s Sixth
Amendment confrontation clause rights.

                            A. Chain of Custody

   ¶ 24 We first address Mr. Griffin’s challenges to the chain of
custody for the nuclear DNA blood evidence collected from the bloody
dollar bill. Mr. Griffin argues that “the trial court’s factual finding that
the nuclear DNA evidence [from the dollar bill] was sufficiently
authenticated is clearly erroneous,” and “[a]bsent authentication

                                    11
                              GRIFFIN v. STATE
                           Opinion of the Court

evidence is inadmissible.” As a result, he claims that “the trial court
abused its discretion” in admitting the evidence.

    ¶ 25 In contrast, the State argues that Mr. Griffin did not meet his
“burden to rebut a presumption of regularity and affirmatively prove
tampering” with the nuclear DNA blood evidence. Furthermore, the
State asserts that chain of custody issues go to the evidence’s “weight,
not its admissibility,” and that it is up to the jury, not the trial court, to
weigh the evidence when it considers chain of custody. Regardless, the
State maintains that it properly “accounted for the dollar bill . . . from
the time police gathered [it] in 1984 to when [it was] tested [in] 2005.”
As a result, the State insists that the trial court did not abuse its
discretion when it admitted the nuclear DNA blood evidence because
the State accounted for the evidence “from the time police [collected it]
in 1984 to when [it was] tested.” We agree with the State.

   ¶ 26 The relationship between evidence’s admissibility and the
chain of custody for that evidence is laid out in State v. Bradshaw, 680
P.2d 1036, 1039 (Utah 1984):

       Before real evidence can be admitted, the trial court must
       be convinced that the proposed exhibit is in substantially
       the same condition when introduced into evidence as it
       was when the crime was committed. Where the evidence
       has passed through several hands, circumstances
       surrounding chain of possession are relevant in making
       this assessment. However, the party proffering the
       exhibit is not required to eliminate every conceivable
       possibility that the evidence may have been altered.
       Some jurisdictions have held that where no evidence has
       been offered to suggest tampering, proffered evidence is
       admissible if the chain of evidence is otherwise
       adequately established.

(citations omitted). Like the other jurisdictions mentioned in Bradshaw,
Utah courts have held that evidence with a sufficient chain of custody
may be admitted when no evidence suggesting tampering has been
presented. See, e.g., State v. Wynia, 754 P.2d 667, 671 (Utah Ct. App.
1988) (“Once the evidence is in the hands of the state, it is generally
presumed that the exhibits were handled with regularity, absent an
affirmative showing of bad faith or actual tampering.”). Therefore, “[a]
weak link in the chain and any doubt created by it go to the weight to


                                     12
                           Cite as: 2016 UT 33
                          Opinion of the Court

be given the evidence once the trial court has exercised the discretion to
conclude that in reasonable probability the proffered evidence has not
been changed in any important respect.” Bradshaw, 680 P.2d at 1039.
Here, the trial court found “that there is sufficient evidence that the
chain of custody has been established for the admission of both the
nuclear DNA blood evidence and the [mtDNA] hair evidence,” and
“that both the blood on the dollar bill and the hairs in question are the
blood and hairs, which were in the possession of witnesses or located at
the crime scene in 1984, respectively, and that said items are what the
State claims them to be.” As a result, the trial court admitted the
nuclear DNA blood evidence to be considered and weighed by the jury.
We review this decision by the trial court for an abuse of discretion.

1. The Chain of Custody

    ¶ 27 The chain of custody for the nuclear DNA blood evidence was
established at trial as follows. The trial court found that the students,
Mr. Sabbah and Mr. Barish, “received four one-dollar bills and a
cigarette package from the [Texaco gas] station in question in the early-
morning hours of 26 May 1984.” Detective Alan Beard, who is now
deceased, received four one-dollar bills and a cigarette package from
Mr. Sabbah and Mr. Barish early in the morning on May 26, 1984.
Detective Beard checked the dollar bills and cigarette package into
evidence. These facts were established by Detective Beard’s field notes.
The requisite foundation for admission of the field notes was laid by
Officer Yeates (now Sherriff Yeates), who testified that the “field notes
were made by Detective Beard” and that the “notes have been
maintained since 1984 as a part of the records of the Box Elder County
Sheriff’s Office,” and by Sheriff Yeates, who “recognized and
authenticated” the handwriting on the field notes as that of Detective
Beard.

   ¶ 28 The State also submitted an Evidence Receipt and Property
Report, a form designed and used by the Utah State Crime Lab, to
authenticate the nuclear DNA blood evidence and establish an
unbroken chain of custody. Detective Bruce King, who is now
deceased, removed the dollar bills from the Box Elder County Sheriff’s
Office on May 26, 1984, and submitted them to the Utah State Crime
Lab for analysis. Detective King signed the crime lab’s Evidence Receipt
and Property Report for the dollar bills, and his handwriting was
authenticated by the State’s witness, Darla King, who is Detective
King’s widow. The Evidence Receipt and Property Report was also
signed by the State’s witness, Scott Pratt, who was a criminalist

                                   13
                             GRIFFIN v. STATE
                          Opinion of the Court

employed by the Utah State Crime Lab in 1984. Mr. Pratt testified that
“he received the material directly from Detective King in 1984 and [that
he] signed the Evidence Receipt and Property Report indicating his
receipt of the [dollar bills].” This Evidence Receipt and Property Report
was further authenticated by the State’s witness, Jay Henry, director of
the Utah Crime Lab. Mr. Henry testified that the Evidence Receipt and
Property Report was made contemporaneously with the crime lab’s
receipt of the dollar bills for testing. Based on this evidence, the trial
court found that “[t]he Evidence Receipt and Property Report has been
maintained since 1984 as a part of the records of the Utah State Crime
Lab.”

    ¶ 29 After receiving the dollar bills from Detective King, the crime
lab cut out “the portion of the dollar bill which contained the smeared
and bloody print.” The crime lab continuously maintained the cutting
of the dollar bill containing the bloody fingerprint “in its evidence
freezer from 1984 through 2005, when [the cutting] was subjected to
nuclear DNA testing by the Crime Lab.” On October 12, 2007, the crime
lab returned the remainder of the cutting to Detective Doug Spencer of
the Box Elder County Sheriff’s Office.

2. Challenges to the Chain of Custody

    ¶ 30 At trial, Mr. Griffin objected to the admission of the nuclear
DNA blood evidence, arguing that there were missing links in the chain
of custody, which undermined the finding that the dollar bills were
what the State claimed. The missing links, Mr. Griffin argued, came
from the inability of the State to account for the dollar bill from the time
Mr. Barish placed the dollar bill on the dashboard until it was collected
by “some unknown officer.” In addition, Mr. Griffin argued that the
State did not prove that the dollar bill had not been contaminated.
Mr. Griffin also argued that there was an “inference that the [dollar
bills were] not what the State claim[ed]” because of his claim that
evidence shows contamination of the mtDNA hair evidence. See infra
¶¶ 44–45. As a result, on appeal, Mr. Griffin asserts that the trial court
“clearly err[ed]” when it admitted the nuclear DNA blood evidence.

    ¶ 31 Mr. Griffin’s contention that the State’s burden was to prove
conclusively that the dollar bills had not been contaminated is incorrect.
The State’s burden was to present evidence authenticating the dollar
bill sufficiently that the trial court was satisfied that it was what the
State claimed. UTAH R. EVID. 901(a). Mr. Griffin had the burden, once it


                                    14
                           Cite as: 2016 UT 33
                          Opinion of the Court

was established that the dollar bill was in the State’s possession, to
affirmatively prove actual tampering with the dollar bill or bad faith on
the part of the State in order to overcome the presumption that the
evidence was handled with regularity. See State v. Eagle Book, Inc., 583
P.2d 73, 75 (Utah 1978). Mr. Griffin has drawn attention to what the
trial court conceded were “weak links” in the chain of custody
regarding Detective Beard’s and Detective King’s actions, but pointing
out such “weak links” does not rise to the level of proving actual
tampering or bad faith and is thus insufficient to overcome the
presumption that the State handled the nuclear DNA blood evidence
with regularity.

    ¶ 32 Indeed, given the evidence presented by the State, the trial
court did not find that there were any missing links in the chain of
custody. Rather, the trial court was satisfied that “there [was] sufficient
evidence to establish that the blood originally observed on the dollar
bills by [Mr. Sabbah and Mr. Barish] in 1984, [was] the blood which was
tested by the [c]rime [l]ab in 2005” and “that said items are what the
State claims them to be, and therefore such evidence may be submitted
to the jury for the jury to weigh and consider as the jury may deem
appropriate.” And as the trial court properly stated, Mr. Griffin’s
counsel could attack the weight of the evidence using the “weak links”
in the chain of custody when presenting to the jury. This is consistent
with our established caselaw’s “two-tiered analysis,” in which the trial
court decides whether the evidence was altered and, if the trial court
determines that the evidence was not altered, “the jury [then] weigh[s]
the evidence based on its assessment of the showing of chain of
custody.” Id. In its discretion, the trial court decided that the nuclear
DNA blood evidence was not “tampered with” and admitted it into
evidence. Id. Then, the trial court instructed counsel that it would be
left “up to the jury to weigh the evidence based on its assessment of the
showing of chain of custody,” the weight of which counsel was
permitted to attack at trial. Id. Given the evidence presented to the trial
court by the State, we hold that the trial court did not abuse its
discretion when it admitted the nuclear DNA blood evidence.

                                B. Hearsay

   ¶ 33 The second issue we address regarding the nuclear DNA
blood evidence is whether the trial court’s use of Detective Beard’s
notes to establish a foundation for the admission of the nuclear DNA
blood evidence violated the rules of evidence. Under rule 104(a), “[t]he
court must decide any preliminary question about whether . . .

                                    15
                             GRIFFIN v. STATE
                          Opinion of the Court

evidence is admissible. In so deciding, the court is not bound by
evidence rules, except those on privilege.” UTAH R. EVID. Because the
rules of evidence do not apply to evidence used to establish a
foundation for the admission of other evidence, as was the case with
the notes, Mr. Griffin’s objection on hearsay grounds fails.

    ¶ 34 The trial court’s consideration of the notes to authenticate the
nuclear DNA blood evidence did not violate the rules of evidence. The
trial court received the notes when it considered the preliminary
question of whether the nuclear DNA blood evidence was properly
authenticated “to support a finding that [the dollar bills and the hairs]
[were] what the [State] claim[ed].” Id. 901(a). Because the trial court was
determining this preliminary question, it is clear from the record that it
could have based its ruling on rule 104, which states that evidence
rules, except those on privilege, do not apply when deciding the
preliminary question about admissibility. We may “affirm a [trial]
court’s ruling on any legal ground or theory apparent on the record.”
Insight Assets, Inc. v. Farias, 2013 UT 47, ¶ 7, 321 P.3d 1021 (internal
quotation marks omitted). Because the trial court used the notes in
determining the preliminary question of whether the State’s nuclear
DNA blood “evidence [was] admissible,” the trial court was not bound
by the rules of evidence regarding hearsay. See UTAH R. EVID. 104(a). As
a result, Mr. Griffin’s objection to the notes on hearsay grounds is
misplaced and we reject it.

                C. Sixth Amendment Confrontation Clause

   ¶ 35 The third issue we address regarding the nuclear DNA blood
evidence likewise relates to the trial court’s use of Detective Beard’s
notes to establish a foundation for the admission of the nuclear DNA
blood evidence: Mr. Griffin claims that the use of the notes violated his
rights under the confrontation clause of the Sixth Amendment.
However, the Sixth Amendment confrontation clause right does not
apply to nontestimonial hearsay, such as the notes at issue here. Thus,
the notes did not violate Mr. Griffin’s Sixth Amendment rights under
the confrontation clause.

   ¶ 36 Mr. Griffin argues that the notes violated his rights under the
confrontation clause of the Sixth Amendment because Detective Beard,
now deceased, was unavailable to testify and thus Mr. Griffin had no
opportunity to cross-examine him. But the United States Supreme
Court has recognized “that not all hearsay implicates the Sixth


                                    16
                           Cite as: 2016 UT 33
                          Opinion of the Court

Amendment’s core concerns,” which involve “out-of-court statements”
that bear “‘witness[]’ against the accused” and “those who ‘bear
testimony.’” Crawford v. Washington, 541 U.S. 36, 51 (2004).
“[N]ontestimonial hearsay can be admitted under generally accepted
exceptions to the hearsay rule without running afoul of the Sixth
Amendment.” Salt Lake City v. George, 2008 UT App 257, ¶ 8, 189 P.3d
1284 (citation omitted). While “Crawford did not provide a
comprehensive definition of ‘testimonial’ . . . , it did give some
guidance in determining whether a statement is testimonial.” Id. ¶ 10.
The three “core” formulations of testimonial statements include

       [(1)] ex parte in-court testimony or its functional
       equivalent—that is, material such as affidavits, custodial
       examinations, prior testimony that the defendant was
       unable to cross-examine, or similar pretrial statements
       that declarants would reasonably expect to be used
       prosecutorially . . . ; [(2)] extrajudicial statements . . .
       contained in formalized testimonial materials, such as
       affidavits, depositions, prior testimony, or confessions
       . . . ; [and (3)] statements that were made under
       circumstances which would lead an objective witness
       reasonably to believe that the statement would be
       available for use at a later trial.

Crawford, 541 U.S. at 51–52 (fourth alteration in original) (internal
quotation marks omitted). Certain statements qualify as testimonial
under any formulation, including “[s]tatements taken by police officers
in the course of interrogations” and “ex parte testimony at a preliminary
hearing.” Id. at 52.

    ¶ 37 The notes of Detective Beard, at issue in this case, do not
qualify as testimonial under any of the Crawford formulations. They
“are regular observations of Detective Beard and are not accusatory or
matters of judgment or credibility but merely notes reflecting the
performance of ministerial duties.” As Sheriff Yeates testified, the
“notes were made by Detective Beard in the ordinary course and scope
of his duties, pursuant to a legal obligation to document the source of
[the dollar bills and cigarettes].” The trial court found that “[the notes]
certainly weren’t designed to convict Mr. Griffin. [The police] had no
idea who [Mr. Griffin] was then. [The notes] were simply designed to
document what [the police] were doing with that evidence.” Thus, the
notes were “not prepared to be used to convict a particular defendant
of a crime,” nor were they “accusatory as against any particular

                                    17
                             GRIFFIN v. STATE
                          Opinion of the Court

defendant,” including Mr. Griffin. George, 2008 UT App 257, ¶ 13. “As
such, we conclude that the [notes] are not testimonial in nature in the
manner with which Crawford was concerned.” Id. Because the notes are
not testimonial, they did not implicate Mr. Griffin’s rights under the
confrontation clause of the Sixth Amendment.

                      II. mtDNA HAIR EVIDENCE

    ¶ 38 Next, we analyze several of Mr. Griffin’s claims dealing with
the use of mtDNA hair evidence in this case. We hold that Mr. Griffin’s
challenges to the chain of custody fail and that the admission of the
mtDNA hair evidence was not an abuse of discretion. Expert testimony
about the statistical significance of Mr. Griffin’s mtDNA did not violate
the rules of evidence, and the mtDNA hair evidence was not unfairly
prejudicial under rule 403. The trial court did not err when it denied
Mr. Griffin’s motions to dismiss based on allegations that the mtDNA
hair evidence was contaminated. And Mr. Griffin’s claims of ineffective
assistance of counsel in the context of the mtDNA hair evidence do not
meet the requirements of the Strickland test.

                            A. Chain of Custody

    ¶ 39 The first issue we address regarding the mtDNA hair
evidence is Mr. Griffin’s challenge to the chain of custody. Mr. Griffin
argues that “there is no chain to prove [the mtDNA hair evidence’s]
authenticity,” and thus that evidence was inadmissible. Furthermore,
Mr. Griffin argues that “[t]he State admitted contamination [of the hair
evidence] was possible and the trial court found that the State failed to
show [contamination] was improbable.” As a result, he claims that “the
trial court abused its discretion in admitting this evidence.”

    ¶ 40 In contrast, the State argues that Mr. Griffin did not meet his
“burden to rebut a presumption of regularity and affirmatively prove
tampering” with the mtDNA hair evidence. Furthermore, the State
asserts that chain of custody issues go to the evidence’s “weight, not its
admissibility,” and it is up to the jury, not the trial court, to weigh the
evidence when it considers chain of custody. Regardless, the State
maintains that it properly “accounted for . . . the hairs from the time
police gathered them in 1984 to when they were tested between 2005
and 2007.” As a result, the State insists that the trial court did not abuse
its discretion when it admitted the evidence, because Mr. Griffin
“showed at best only the possibility of tampering, which is not enough
to overcome the presumption of regularity,” and because the trial court

                                    18
                            Cite as: 2016 UT 33
                           Opinion of the Court

permitted the jury to weigh the evidence based on Mr. Griffin’s
contentions regarding the chain of custody.

    ¶ 41 Once again, we agree with the State. The trial court did not
abuse its discretion by admitting the mtDNA hair evidence, because
Mr. Griffin did not meet his burden to affirmatively prove that the
mtDNA hair evidence had actually been tampered with, and the trial
court permitted the jury to weigh the evidence based on the State’s and
Mr. Griffin’s evidence contesting chain of custody. The same test that
we laid out above, supra ¶ 26, for determining whether evidence is
admissible based on its chain of custody also applies to the admission
of the mtDNA hair evidence.

1. The Chain of Custody

    ¶ 42 The chain of custody for the mtDNA hair evidence was
established at trial as follows. The State presented a crime scene video
that Detective Able had recorded and narrated on May 26, 1984, and
which, the trial court found, “showed hairs in the fight area of the
station on the morning following the murder of [Mr.] Perry.”
Testimony and records submitted by the State “indicate[d] that
vacuuming was conducted in the fight area of the crime scene.” The
Evidence Receipt and Property Report referenced above listed the
vacuumings from the crime scene and the victim’s clothing. See supra
¶ 28. The records of crime lab analyst, Martha Kerr, unavailable for
trial, show that she separated “twenty-five . . . hairs from the
vacuumings and clothing” listed on the Evidence Receipt and Property
Report. The trial court received some of Ms. Kerr’s handwritten notes
“made at or near the time of her analysis” of the hairs, which took place
“in late May and early June 1984.” Mr. Henry, who authenticated the
Evidence Receipt and Property Report, “recognized and authenticated
Ms. Kerr’s handwriting.” As a result, the trial court found that the hair
evidence in the vacuumings and on the victim’s clothing was received
by the Utah State Crime Lab on May 26, 1984, and was maintained
continuously from 1984 through November 2006.

   ¶ 43 The crime lab released some of the hairs to Detective Spencer
in November 2006 and February 2007. Each time, “Detective Spencer
immediately mailed said hairs to Mitotyping Technologies, Inc., a
[mtDNA] analysis company, in State College, Pennsylvania.”6

   6   We discuss Mr. Griffin’s contention that there was a one-day delay
                                                                   (cont.)

                                    19
                            GRIFFIN v. STATE
                          Opinion of the Court

Mitotyping Technologies tested the hairs it received in November 2006
and February 2007. The tests indicated that some “hairs belong[ed] to
the same type as those of [Mr. Griffin]” and others “belong[ed] to the
same type as those of the victim.” Afterwards, Mitotyping Technologies
returned the pieces of the hairs that were not consumed during testing
to Detective Spencer, and the hairs were placed into evidence with the
Box Elder County Sheriff’s Office. Currently, Box Elder County Sheriff’s
Office retains possession of “all of the hairs from the vacuuming of the
fight area of the crime scene and [the] victim’s clothing originally
submitted to the [Utah] State Crime Lab on 26 May 1984.”

2. Challenges to the Chain of Custody

    ¶ 44 Mr. Griffin challenges the trial court’s finding that the State
submitted “sufficient evidence to establish that the hairs, which were
vacuumed or located on the victim’s clothing and submitted to the
[c]rime [l]ab in 1984, included the hairs which were matched to
[Mr. Griffin] by Mitotyping Technologies in 2006 and 2007.” Mr. Griffin
argues that “[b]ecause hair is not unique and is ‘susceptible to
alteration by tampering or contamination[,]’ its proponent must
establish it is ‘substantially in the same condition’ as when it was
collected.” He further contends that because there was “the possibility
of contamination,” the hair evidence is not admissible. But the trial
court determined, in its discretion, that the State did establish that the
mtDNA hair evidence was in “substantially the same condition” as
when it was collected. Mr. Griffin’s assertion that the State failed to
meet its evidentiary burden because there was “the possibility of
contamination” does not meet Mr. Griffin’s burden to overcome the
“presum[ption] that the [mtDNA hair evidence was] handled with
regularity.” State v. Eagle Book, Inc., 583 P.2d 73, 75 (Utah 1978). The
State was “not required to eliminate every conceivable possibility that
the evidence may have been altered.” State v. Bradshaw, 680 P.2d 1036,
1039 (Utah 1984).

   ¶ 45 At trial, Mr. Griffin asserted that the fact that the Evidence
Receipt and Property Report did not list hairs in the vacuumings
showed a missing link in the chain of custody. However, the trial court
found that the State authenticated the hairs through the notes of

between Detective Spencer receiving the hair evidence and his mailing
of that evidence below at ¶ 59.


                                   20
                           Cite as: 2016 UT 33
                          Opinion of the Court

Ms. Kerr, an analyst who recorded that she collected hairs from the
vacuumings and the victim’s clothing (which were listed on the
Evidence Receipt and Property Report), and those notes were
authenticated by Mr. Henry. Mr. Griffin also objected to the vague
description of the “fight area” vacuumed in the gas station as well as
the lack of information concerning the state of the vacuum itself, since
no evidence identified the vacuum or indicated whether it had been
cleaned before being used to collect evidence at the gas station. He
further argued that because the videographer, Officer Able, was not
wearing gloves or a hair net, this gave rise to an inference that the
evidence was collected improperly. However, the trial court concluded
that Mr. Griffin did not present evidence showing actual contamination
or tampering by those who gathered the evidence, and Officer Able
(now Detective Able), who did not wear gloves or a hair net, testified
that he personally did not collect any evidence. Thus, Mr. Griffin
simply pointed out weak links in the State’s chain of custody, which
was insufficient to meet his burden to affirmatively prove actual
tampering or bad faith on the part of the State.

    ¶ 46 In addition, the trial court allowed the jury to weigh the
evidence against Mr. Griffin’s contentions regarding the weak links in
the chain of custody.7 By permitting the jury to do so, the trial court
satisfied the “two-tiered analysis” standard laid out in State v. Eagle
Book, Inc. As a result, we conclude that the trial court did not abuse its
discretion when it admitted the mtDNA hair evidence.

                           B. Expert Testimony

   ¶ 47 The trial court did not abuse its discretion by allowing
“Dr. Terry Melton to testify about the estimated statistical frequency of


   7  We also note that Mr. Griffin’s argument that the State conceded
“contamination was possible” does not establish an abuse of discretion
by the trial court. The State was “not required to eliminate every
conceivable possibility that the evidence may have been altered.” State
v. Bradshaw, 680 P.2d 1036, 1039 (Utah 1984). All it was required to do
was to satisfy the trial court that the evidence “ha[d] not been tampered
with.” State v. Eagle Book, Inc., 583 P.2d 73, 75 (Utah 1978). The State did
so. Furthermore, despite Mr. Griffin’s assertion to the contrary, the
State did not concede that the evidence in this case was contaminated.
See infra ¶ 55.



                                    21
                             GRIFFIN v. STATE
                          Opinion of the Court

[Mr.] Griffin’s mtDNA.” Mr. Griffin argues that the use of mtDNA
evidence is not reliable or based upon “sufficient facts or data” as
required by rule 702(b). UTAH R. EVID. (2008).8 Specifically, Mr. Griffin
argues that Dr. Melton’s claim about the statistical frequency of his
mtDNA was “not testable, was not subject to peer review, has an
unknown error rate, and has not been independently verified.” The
State asserts that the statistical evidence in this case “met the threshold
standard [for admissibility]” and that Dr. Melton’s “statistical
methodology was generally accepted and based on a collaborative
database assembled by [the Scientific Working Group on DNA
Analysis Methods (SWGDAM)], a scientific body that sets standards for
DNA testing nationwide.” We hold that Dr. Melton’s testimony about
the statistical frequency of Mr. Griffin’s mtDNA met the requirements
of rule 702. Therefore, it was not an abuse of discretion for the trial
court to allow the testimony of Dr. Melton.

   ¶ 48 During Mr. Griffin’s trial, rule 702(b) stated that

       [s]cientific, technical, or other specialized knowledge may
       serve as the basis for expert testimony if the scientific,
       technical, or other principles or methods underlying the
       testimony meet a threshold showing that they (i) are
       reliable, (ii) are based upon sufficient facts or data, and
       (iii) have been reliably applied to the facts of the case.

Id. (2008). To satisfy the threshold showing, a party must show that
“the principles or methods on which such knowledge is based,
including the sufficiency of facts or data and the manner of their
application to the facts of the case, are generally accepted by the
relevant expert community.” Id. 702(c) (2008). Numerous other state
courts have found mtDNA evidence reliable, when analyzed based on
relevant statistical methods, under similar evidentiary tests. See, e.g.,
United States v. Beverly, 369 F.3d 516, 527–30 (6th Cir. 2004); State v.
Pappas, 776 A.2d 1091, 1113 (Conn. 2001); Vaughn v. State, 646 S.E.2d
212, 214–15 (Ga. 2007); State v. Scott, 33 S.W.3d 746, 756–61 (Tenn. 2000);
State v. Brochu, 949 A.2d 1035, 1048–50 (Vt. 2008).



   8 Rule 702 was amended in 2011, we cite to the version that was in
place at the time of Mr. Griffin’s trial.


                                    22
                           Cite as: 2016 UT 33
                          Opinion of the Court

    ¶ 49 Dr. Melton’s expert testimony met the requirements of rule
702. Dr. Melton testified that her statistical analysis of the mtDNA hair
evidence was based on two equations, which had been cited in a peer-
reviewed article, that people in the field of mtDNA analysis would be
familiar with and routinely rely on. Using these equations, Dr. Melton
compared the results from the testing of the mtDNA hair evidence to
the SWGDAM database maintained by the FBI, which contains 4,800
mtDNA samples.9 She found that 99.94 percent of individuals could be
excluded as contributors of the hair, but not Mr. Griffin. Dr. Melton’s
testimony established that the analysis of the statistical frequency of
Mr. Griffin’s mtDNA was conducted using a method “generally
accepted by the relevant expert community.” UTAH R. EVID. 702(c)
(2008). Despite Mr. Griffin’s assertions to the contrary, the equations
and methodology that Dr. Melton used were subject to peer review
and, as we discuss in the section below, the limitations of her statistical
analysis were fully disclosed to the jury. Even though the results of the
analysis of Mr. Griffin’s mtDNA were not “independently verified” by
an individual other than Dr. Melton, such independent verification is
not required by the rule. Id. (2008). As a result, we conclude that
Dr. Melton’s expert testimony met the requirements of rule 702 and that
the trial court did not abuse its discretion when it admitted that expert
testimony.

                               C. Rule 403

   ¶ 50 Mr. Griffin also argues that the mtDNA hair evidence was
unfairly prejudicial under rule 403 and thus was inadmissible. UTAH R.
EVID. Specifically, Mr. Griffin argues that since the distribution of
mtDNA is “highly impacted by geographic clustering and . . . is not
random,” introducing “mtDNA for inculpatory purposes is . . .
misleading.” Furthermore, Mr. Griffin claims that because “mtDNA is a
tool of exclusion rather than identification” and because it is impossible

   9 We note that other states have found the use of mtDNA evidence
reliable, even in cases where the mtDNA was analyzed by comparing it
against a database containing fewer samples than the SWGDAM
database used in this case and where the exclusion rates were lower
than here. See, e.g., State v. Underwood, 518 S.E.2d 231, 239 (N.C. Ct.
App. 1999) (holding the use of mtDNA evidence reliable with a
10 percent exclusion rate and a comparison sample database of around
1,000 individuals).



                                    23
                            GRIFFIN v. STATE
                          Opinion of the Court

to know its frequency, “mtDNA is too complex for lay jurors to
understand its limitations as a tool of inculpation.” In addition, because
“the SWGDAM is less than 0.000016 of the United States population,” it
cannot be representative of the population and thus any conclusions
made based on a comparison of the SWGDAM database “are based on
speculation and conjecture.”

    ¶ 51 The State asserts that the mtDNA hair evidence was not
unfairly prejudicial under rule 403. It argues that the “statistical
limitations [of mtDNA evidence] were fully disclosed to the jury.” In
addition, “[d]efense counsel explored the limitations of the statistical
evidence” at trial. Furthermore, despite its statistical limitations, the
analysis of mtDNA evidence is “a highly discriminatory exclusionary
test comparable, if not superior, to . . . HLA haplotype testing,” which
has been held admissible, and is far more discriminatory than evidence
of blood type, which has long been admitted in Utah courts. We hold
that the mtDNA hair evidence was not unfairly prejudicial under rule
403 and thus was admissible.

    ¶ 52 Under rule 403, evidence may be excluded “if its probative
value is substantially outweighed by a danger of . . . unfair prejudice.”
Id. As pointed out above, supra ¶ 48, every state that has been
confronted with the question of whether mtDNA is admissible under
its applicable rules of evidence has answered the question in the
affirmative. In the present case, the statistical limitations of the mtDNA
analysis were fully disclosed to the jury. The jury was informed that the
mtDNA analysis did not identify Mr. Griffin absolutely but that, rather,
the testing could not exclude him as a source of the hair. In addition,
and as the State correctly points out, Mr. Griffin’s attorneys thoroughly
attacked the validity of the mtDNA hair evidence at trial. The probative
value of the mtDNA hair evidence was not “substantially outweighed
by a danger of . . . unfair prejudice” when its limitations were fully
disclosed. Id. As a result, the jury could weigh the mtDNA hair
evidence based on its evaluation of the reliability of the evidence, the
method of analysis, and the limitations of that analysis. We conclude
that because the methodology and limitations were fully disclosed to
the jury, the mtDNA hair evidence did not violate rule 403, and the trial
court did not abuse its discretion when it admitted the evidence.




                                   24
                           Cite as: 2016 UT 33
                          Opinion of the Court

                          D. Motions to Dismiss

    ¶ 53 We next address Mr. Griffin’s argument that the trial court
erred when it denied Mr. Griffin’s motions to dismiss. Mr. Griffin
argues that because he “proved and the State conceded that the
evidence was altered with one hair,” the trial court “denied him a fair
trial” when it denied his motions to dismiss on those grounds.

    ¶ 54 As discussed in the sections above, the trial court properly
admitted the mtDNA hair evidence. Mr. Griffin argues that the case
should be dismissed on the ground that the State established an
insufficient chain of custody because the hair evidence was altered.
Those arguments are, however, based on a false premise because,
despite his contentions, Mr. Griffin did not prove that the evidence was
altered. Instead, the trial court found that the State had presented
sufficient proof of chain of custody to establish that the mtDNA hair
evidence “[is] what the State claims [it] to be.”

    ¶ 55 In addition, the State did not “concede[] that the [mtDNA
hair] evidence was altered” as Mr. Griffin contends. Rather, the
prosecutor admitted that contamination was possible but stated that it
had not been proved in Mr. Griffin’s case and that, because Mr. Griffin
had not proved contamination, the mtDNA hair evidence should be
submitted to the jury. In context, the prosecutor’s statement reads as a
concession that there was the possibility of contamination, but whether
there was the possibility of contamination is not what the trial court
bases its decision on. Instead, the trial court looks at whether a proper
foundation has been laid to establish that the evidence is what the State
claims. Any contamination must be proved by the defendant, and
actual tampering with or contamination of the evidence will not be
inferred from the mere possibility of contamination. Consequently, the
State did not actually “concede[] that the evidence was altered,” despite
Mr. Griffin’s claim to the contrary.

   ¶ 56 Because the State established a sufficient chain of custody,
because Mr. Griffin did not “prove[] . . . that the evidence was altered,”
and because the State did not concede that the evidence was
contaminated, the trial court did not err in denying Mr. Griffin’s
motions to dismiss, in which Mr. Griffin claimed that the mtDNA hair
evidence could not be used against him. The DNA evidence, including
the mtDNA hair evidence, was sufficient for “a reasonable jury [to] find
that the elements of the crime had been proven beyond a reasonable



                                   25
                             GRIFFIN v. STATE
                          Opinion of the Court

doubt.” State v. Arave, 2011 UT 84, ¶ 24, 268 P.3d 163. Thus, we do not
overturn the denials of Mr. Griffin’s motions to dismiss.

                    E. Ineffective Assistance of Counsel

    ¶ 57 Mr. Griffin makes two ineffective assistance of counsel claims
relating to the mtDNA hair evidence. First, he claims that trial
“[c]ounsel were ineffective for not moving to exclude [the mtDNA hair
evidence] on the ground that none of the hairs offered against
[Mr.] Griffin came from the [crime] scene.” To support this assertion, he
states that the record shows that “the hair evidence was altered with
hairs not collected from the [crime scene].” Second, he claims that his
lawyers were ineffective for not investigating an alleged one-day
“delay between Detective Spencer ‘overnight[ing]’ evidence on
Tuesday, February 13, 2007, and Mitotyping[] [Technologies’] receipt of
[allegedly] different evidence two days later.” According to Mr. Griffin,
since the State relied heavily on the mtDNA hair evidence, these errors
by counsel were prejudicial. Under the Strickland test, Mr. Griffin must
show (1) “that his counsel rendered a deficient performance in some
demonstrable manner, which performance fell below an objective
standard of reasonable professional judgment” and (2) “that counsel’s
performance prejudiced [him], meaning that there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different.” State v. Griffin, 2015 UT 18,
¶ 15, ___ P.3d ___ (internal quotation marks omitted). For his first
ineffective assistance of counsel claim, Mr. Griffin failed to meet the
first prong of the Strickland test, and for his second claim, he failed to
meet the second prong of the Strickland test. Therefore, Mr. Griffin’s
ineffective assistance of counsel claims fail.

    ¶ 58 Contrary to Mr. Griffin’s assertion, the record does not
establish that the mtDNA hair evidence was altered. Indeed, the trial
court found that the mtDNA hair evidence was not altered. According
to the trial court, the State established that “the hairs, which were
vacuumed or located on the victim’s clothing and submitted to the
[c]rime [l]ab in 1984, included the hairs which were matched to
[Mr. Griffin] by . . . Mitotyping Technologies” and that “the hairs in
question are the . . . hairs, which were . . . located at the crime scene in
1984.” The evidence Mr. Griffin presented did not establish alteration of
the mtDNA hair evidence and any motion based on those grounds
would have been futile because it would have been based on
allegations that were not proved. Since the trial court ruled that the


                                    26
                          Cite as: 2016 UT 33
                         Opinion of the Court

mtDNA hair evidence was not altered, it was not “deficient
performance” for Mr. Griffin’s counsel to fail to move to exclude the
evidence on that ground. Therefore, Mr. Griffin did not meet the first
prong of the Strickland test, and counsel were not ineffective for not
moving to exclude the mtDNA hair evidence based on Mr. Griffin’s
allegations of alteration.

    ¶ 59 Mr. Griffin’s second ineffective assistance of counsel claim is
based on the allegation that his counsel were ineffective for not
investigating the alleged one-day delay between Detective Spencer’s
receiving the mtDNA hair evidence from the crime lab in order to
submit it for testing and the receipt of the evidence by Mitotyping
Technologies two days later. That claim also fails. Even if Mr. Griffin
had established that there actually was a one-day delay between
Detective Spencer receiving the hair evidence and his overnighting of
that evidence, such a delay does not prove or give rise to an inference
of tampering with the evidence. A similar situation was seen in State v.
Bradshaw, where a defendant contested the chain of custody for a piece
of evidence that had “remained overnight in a box ready for mailing in
the locked office of a sheriff whose deputies also had access to the
office.” 680 P.2d at 1039. In that case, we held that because there was
“no evidence suggest[ing] that [the deputies] or anyone else had
tampered . . . with the box,” a one-day delay in the mailing of evidence
did “not necessarily constitute a break in the chain of custody.” Id. at
1039–40. In the case at hand, Mr. Griffin likewise presented “no
evidence suggest[ing] that [police or individuals at the Box Elder
County Sheriff’s Office] tampered . . . with” the mtDNA hair evidence.
Therefore, State v. Bradshaw strongly suggests that the one-day delay in
mailing the evidence does not constitute a break in the chain of
custody. Because a one-day delay would be insufficient to show actual
tampering or bad faith, Mr. Griffin has not shown a “reasonable
probability that . . . the result of the proceeding would have been
different” if his counsel had investigated the alleged one-day delay.
Griffin, 2015 UT 18, ¶ 15. Thus, Mr. Griffin fails to meet the second
prong of the Strickland test because he did not “show that counsel’s
performance prejudiced [him].” Id. (internal quotation marks omitted).
Consequently, Mr. Griffin’s allegations of ineffective assistance of
counsel dealing with the mtDNA hair evidence fail.

               III. ACTUAL CONFLICT OF INTEREST

   ¶ 60 Finally, we address Mr. Griffin’s claim that his counsel,
Mr. Demler, had an actual conflict of interest with Mr. Griffin.

                                  27
                              GRIFFIN v. STATE
                           Opinion of the Court

Mr. Demler’s role at trial was limited to the cross-examination of the
State’s witness, Benjamin Britt. When we initially heard this case, we
remanded the issue of whether Mr. Griffin’s counsel Mr. Demler had an
actual conflict of interest with Mr. Griffin to the trial court for a rule 23B
hearing at which the trial court was to develop the facts and to
determine whether an actual conflict existed. State v. Griffin, 2015 UT
18, ¶ 30, __ P.3d __.

    ¶ 61 In March 2006, Mr. Demler had represented Frank Archuletta,
who was in the Davis County Jail with Mr. Griffin’s codefendant, Wade
Maughn. Back then, Mr. Archuletta claimed that Mr. Maughn had told
him about the murder of Mr. Perry, including information that
implicated Mr. Griffin and an unnamed third person. Mr. Demler
arranged a meeting between Mr. Archuletta and state investigators to
discuss the possibility of working out a deal in exchange for the
information. Mr. Archuletta did not come to an agreement with the
State, his meeting with the investigators lasted only about ten minutes,
he did not contact Mr. Demler again about the matter, and
Mr. Archuletta did not testify at Mr. Maughn’s or Mr. Griffin’s trials.

    ¶ 62 The trial court concluded that no actual conflict existed
between Mr. Demler and Mr. Griffin. The trial court found that
Mr. Demler “vigorously cross-examined [Mr.] Britt” and that
Mr. Griffin’s other counsel were “apparently satisfied that there was no
conflict” when they asked Mr. Demler to cross-examine Mr. Britt. The
trial court also found that because Mr. Demler’s representations of
Mr. Archuletta and Mr. Griffin “were not at all concurrent” but “more
than thirty months apart,” no conflict inhered in Mr. Demler’s
representation of Mr. Griffin. As a result of its findings, the trial court
concluded that “[Mr.] Griffin [did] not show[] that [Mr.] Demler had a
conflict of interest that adversely affected [Mr.] Demler’s performance
in his limited cross-examination of a single witness during a nearly
month-long trial.”

    ¶ 63 Mr. Griffin now argues that the trial court’s factual findings at
the rule 23B hearing are clearly erroneous and that the trial court
clearly erred by not presuming prejudice in Mr. Demler’s
representation of him.10 He claims that Mr. Demler’s representation


   10 Mr. Griffin argues that Mr. Demler’s representation amounts to
structural error and that prejudice is therefore presumed. His argument
                                                                  (cont.)

                                     28
                           Cite as: 2016 UT 33
                          Opinion of the Court

amounts to a Sixth Amendment violation. Mr. Griffin also reads the
Griffin decision as declaring that certain facts, if established at the rule
23B hearing, prove an actual conflict.11

    ¶ 64 The State counters that the trial court properly found that
Mr. Griffin did not establish a Sixth Amendment conflict because the
facts Mr. Griffin presented did not establish that Mr. Demler had an
actual conflict. The State further asserts that since the representation of
Mr. Griffin was not coterminous with that of Mr. Archuletta, but rather
took place more than two years later, there was no concurrent conflict.


is that because Mr. Demler had an actual conflict of interest, “never
conducted any kind of investigation, [never] prepared a trial strategy,”
and never spoke to Mr. Griffin about the case, “Mr. Griffin was
completely denied his right to counsel during [Mr.] Britt’s testimony.”
But, as discussed in this section, Mr. Demler did not have an actual
conflict of interest with Mr. Griffin. In addition, the reason Mr. Demler
did not conduct independent investigations or speak with Mr. Griffin
about trial strategy was that his role was “for the limited purpose of
cross-examining [Mr.] Britt.” Furthermore, Mr. Demler
       vigorously cross-examined [Mr.] Britt at trial,
       questioning his ability to accurately hear [Mr.] Griffin’s
       conversations with his cellmate and impeaching him
       with: his prior conviction for child molestation
       involving incest; his alleged encouragement of the
       victim in that case to get an abortion; his inability to
       identify [Mr.] Griffin in court; the publicly available
       nature of many of the facts of [Mr.] Griffin’s case; and
       [Mr.] Britt’s deal with the prosecution.
There is no evidence that Mr. Demler’s representation of Mr. Griffin
was deficient or affected by any alleged conflict of interest. As a result,
we hold that there was no structural error and thus no prejudice to be
presumed from Mr. Demler’s representation of Mr. Griffin.
   11 Mr. Griffin alleges that those facts include that Mr. Demler
represented Mr. Archuletta and contacted detectives on his behalf after
he claimed to have information that incriminated Mr. Griffin and his
codefendant in Mr. Perry’s murder, as well as that “Mr. Archuletta
expressed willingness to aid in the State’s investigation and to appear
as a witness for the State.” State v. Griffin, 2015 UT 18, ¶ 25, ___ P.3d
____.



                                    29
                               GRIFFIN v. STATE
                            Opinion of the Court

   ¶ 65 We agree with the State. Mr. Griffin misrepresents what we
said in Griffin, where we indicated that certain facts, if true, could, not
would, establish an actual conflict. In addition, there was no actual
conflict between Mr. Griffin and Mr. Demler that violated the Sixth
Amendment. As a result, the trial court did not have to presume
prejudice in Mr. Demler’s representation of Mr. Griffin during the
cross-examination of Mr. Britt.

      ¶ 66 In Griffin, we remanded for a rule 23B hearing to establish
additional facts related to Mr. Griffin’s conflict of interest claim with
Mr. Demler. Id. We noted that Mr. Griffin’s “allegations, if true, could
constitute deficient performance. If the trial court finds that Mr. Griffin
. . . demonstrated an actual conflict of interest, . . . the[] allegations could
support a determination that counsel’s ineffectiveness prejudiced the
result.” Id. (emphases added). Mr. Griffin would have us read the
conditional language out of our decision in Griffin and claims that
“[t]he facts that this Court determined created an actual conflict . . .
were established at the [rule] 23B hearing.” But, we never declared that
certain facts, if true, conclusively established a conflict of interest.
Instead, we left the factual determination up to the trial court and
declared that certain facts could constitute an actual conflict that could
have resulted in prejudice, depending on the findings of the trial court.
Id. Furthermore, we defer to a trial court’s factual findings from a rule
23B hearing. State v. Taylor, 947 P.2d 681, 685 (Utah 1997). Thus,
Mr. Griffin’s contention that we instructed or implied that the trial
court should have found an actual conflict when Mr. Griffin presented
certain facts to the trial court is clearly mistaken.

    ¶ 67 Furthermore, the trial court found that Mr. Griffin did not
establish an actual conflict under the Sixth Amendment. To establish a
conflict of interest under the Sixth Amendment, “a defendant must
establish that an actual conflict of interest adversely affected his
lawyer’s performance.” Cuyler v. Sullivan, 446 U.S. 335, 350 (1980). The
defendant “must demonstrate ‘as a threshold matter . . . that the
defense attorney was required to make a choice advancing his own
interests to the detriment of his client’s interests.’” Taylor, 947 P.2d at
686 (alteration in original) (citation omitted). In this case, the trial court
believed the testimony of Mr. Demler when he said that Mr. Griffin’s
other counsel, Mr. Richards and Mr. Smith, knew of Mr. Demler’s
representation of Mr. Archuletta and that they did not believe that it
created a conflict of interest. The conflicting testimony of Mr. Demler
that he did not believe Mr. Archuletta was on any of the State’s witness

                                      30
                           Cite as: 2016 UT 33
                          Opinion of the Court

lists and that he would not have agreed to cross-examine Mr. Britt if
Mr. Archuletta were on the State’s witness lists12 was not credited by
the trial court. The trial court also did not credit the testimony of
Mr. Richards who stated that, in hindsight, he now believed
Mr. Demler and Mr. Griffin had a conflict of interest because of
Mr. Archuletta; Mr. Richards also testified that he did not take issue
with the substance of Mr. Demler’s cross-examination of Mr. Britt, only
the method. Because “[w]e defer to [the] trial court’s findings of fact”
from a rule 23B hearing, we will not second-guess these factual findings
of the trial court. Id. at 685.

    ¶ 68 Finally, Mr. Demler’s representation of Mr. Archuletta and
Mr. Demler’s representation of Mr. Griffin were separated by more
than two and a half years. As a result, the trial court found that
Mr. Demler’s representations were not concurrent. Consequently, no
conflict inhered in Mr. Demler’s representation of Mr. Griffin. See UTAH
R. PROF’L CONDUCT 1.7.

    ¶ 69 As a result, Mr. Griffin falls short of his burden to
“demonstrate . . . that the defense attorney [Mr. Demler] was required
to make a choice advancing his own interests to the detriment of
[Mr. Griffin’s] interests.” Taylor, 947 P.2d at 686 (internal quotation
marks omitted). He presented no evidence to the trial court showing
that Mr. Demler made any decision in his representation of Mr. Griffin
that was based on an interest adverse to Mr. Griffin or that
Mr. Archuletta benefited from Mr. Griffin’s conviction. In fact, the trial
court found that “[Mr.] Demler vigorously cross-examined [Mr.] Britt at
trial.” There was no actual conflict between Mr. Demler and
Mr. Griffin, and thus there was no prejudice to be presumed from
Mr. Demler’s representation of Mr. Griffin during the cross-
examination of Mr. Britt. Consequently, Mr. Demler’s representation of
Mr. Griffin did not violate his rights under the Sixth Amendment.

                             CONCLUSION

   ¶ 70 In conclusion, we affirm Mr. Griffin’s conviction. The trial
court did not abuse its discretion when it admitted the nuclear DNA


   12  Mr. Archuletta, in fact, was listed on the State’s potential witness
lists as a witness that the State “[m]ay [c]all [b]ut [d]oes [n]ot [a]ppear
[l]ikely [to call] at [t]his [t]ime.”



                                    31
                            GRIFFIN v. STATE
                         Opinion of the Court

blood evidence and the mtDNA hair evidence, and none of the
foundational evidence for the nuclear DNA blood evidence or the
expert’s testimony about the statistical frequency of Mr. Griffin’s
mtDNA violated the rules of evidence or Mr. Griffin’s constitutional
rights. Mr. Griffin’s counsel were not ineffective for failing to move to
exclude the mtDNA hair evidence on the ground that the mtDNA hair
evidence was altered. In addition, the trial court did not err when it
denied Mr. Griffin’s motions to dismiss based on the mtDNA hair
evidence. Mr. Griffin’s representation by Mr. Demler during the cross-
examination of Mr. Britt was not prejudicial because Mr. Demler did
not have an actual conflict of interest with Mr. Griffin. Finally, we do
not address the rest of Mr. Griffin’s claims because even if we assume
that those claims established errors, given the overwhelming DNA
evidence against Mr. Griffin, any such errors would not have resulted
in a reasonable likelihood of a different outcome.




                                   32